

STANDSTILL AND VOTING AGREEMENT
 
     THIS STANDSTILL AND VOTING AGREEMENT (the “Agreement”), is made and entered
into, effective as of September 16, 2010 (the “Effective Date”), by and between
Voxware, Inc., a Delaware corporation (the “Company”), and [___________], [a
[________] corporation/an individual] (“Stockholder”).
 
RECITALS:
 
     WHEREAS, the Company is entering a private equity offering of Series A
Non-Participating Convertible Preferred Stock with the Co-Investment Fund II,
L.P., in order to help finance a “going private” transaction in which the
Company will (i) conduct a self-tender offer (the “Tender Offer”) for
outstanding shares of the Company’s common stock, $0.001 per value per share
(the “Common Stock”), followed by a reverse stock split of the Company Common
Stock (the “Stock Split”) in order to reduce the number of beneficial owners of
its outstanding shares to less than three hundred (300), and (ii) the Company
thereafter shall deregister its shares from Section 12(g) registration under the
Securities Exchange Act of 1934 and take action to cause its shares to no longer
be quoted on the Pink Sheets or other trading medium (such Tender Offer, reverse
stock split, deregistration and termination of quotes collectively, the
“Going-Private Transaction”).
 
     WHEREAS, the Stockholder is the holder of approximately [______] shares of
the Company’s Common Stock, which represents approximately [____]% of the
Company’s issued and outstanding shares of Common Stock (as of the date hereto),
and also holds options and/or warrants to purchase in the aggregate [_______]
shares of the Company’s Common Stock.
 
     WHEREAS, Stockholder and the Company have agreed to enter into this
Agreement in order to provide certain assurances as to the Stockholder’s
intentions with respect to the Going-Private Transaction.
 
AGREEMENTS:
 
     NOW, THEREFORE, the parties hereto, intending to be legally bound, do
hereby agree as follows:
 
I. DEFINITIONS. The following terms, as used herein, have the following
meanings:
 
     1.1 “AFFILIATE” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with, such other
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise;
the terms “controlling” and “controlled” have meanings corresponding to the
foregoing.
 
     1.2 “BENEFICIAL OWNERSHIP” and “BENEFICIALLY OWN” shall be determined in
accordance with Rules 13d-3 and 13d-5 under the Exchange Act.
 

--------------------------------------------------------------------------------

 

     1.3 “BUSINESS DAY” means any day except a Saturday, Sunday or other day on
which commercial banks in New York are authorized by law to close.
 
     1.4 “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
 
     1.5 “PERSON” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust, and any other entity or organization
recognized under applicable law as a separate legal entity, including a
government or political subdivision or an agency or instrumentality thereof.
 
     1.6 “SECURITIES ACT” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
     1.7 “STOCKHOLDER GROUP” means Stockholder and its Affiliates.
 
II. COVENANTS OF STOCKHOLDER. Stockholder agrees during the term of this
Agreement (as defined below):
 
     2.1 ACQUISITION OF VOTING SECURITIES. Stockholder shall not, and will not
permit its Affiliates to, purchase or otherwise acquire, or agree or offer to
purchase or otherwise acquire, beneficial ownership of any Common Stock, other
than the Common Stock that Stockholder owns as of the Effective Date of this
Agreement.
 
     2.2 SALE OR TRANSFER OF RESTRICTED SECURITIES. Stockholder shall not, and
shall not permit its Affiliates to, sell, pledge, encumber or otherwise
transfer, or agree to sell, pledge, encumber or otherwise transfer, directly or
indirectly, any Common Stock, except to an Affiliate of Stockholder; provided
that such Affiliate agrees in writing to be bound by the terms of this
Agreement;
 
     2.3 TENDER OFFER. Stockholder agrees that it shall not, and shall not
permit its Affiliates to tender shares of Common Stock owned by Stockholder,
and/or its Affiliates, in the Tender Offer.
 
     2.4 REVERSE SPLIT. Stockholder agrees that it shall, and shall cause its
Affiliates to, vote, in person or by proxy, in favor of the Reverse Split.
 
     2.5 OTHER PROPOSALS. Stockholder shall take all actions reasonably
necessary to vote against or withhold its written consent to any proposal made
in opposition to, or in competition or inconsistent with, the Tender Offer and
Reverse Split.
 
     2.6 CERTAIN ACTIONS. Stockholder shall not, and shall not permit its
Affiliates to:
 
         (a) “solicit,” or become a “participant” in any “solicitation” of, any
“proxy” (as such terms are defined in Regulation 14A under the Exchange Act)
from any holder of Common Stock in connection with any vote on any matter, or
agree or announce its intention to vote with any Person undertaking a
“solicitation”;
 
2
 

--------------------------------------------------------------------------------

 

         (b) form, join or in any way participate in a “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to any Common
Stock;
 
         (c) grant any proxies with respect to any Common Stock to any Person
(other than as recommended by the Board of Directors or a Special Committee of
the Board of Directors of the Company) or deposit any Common Stock in a voting
trust or enter into any other arrangement or agreement with respect to the
voting thereof;
 
         (d) put forth or otherwise support any proposal made in opposition to,
or in competition with, the Tender Offer or the Reverse Split;
 
         (e) propose any amendment to this Agreement that is or may be required
to be publicly disclosed; or
 
         (f) take any other action or enter into any other agreement,
arrangement or understanding that would reasonably be expected to prevent or
impede the consummation of the Going Private Transaction.
 
     2.7 ACTIONS AS DIRECTOR. Notwithstanding any other provision of this
Agreement, if the Stockholder is a director or officer of the Company (including
if a Director is an affiliate of such Stockholder), it is expressly understood
and agreed that this Agreement shall not limit or restrict any actions taken by
the Stockholder in his or her capacity as a director or officer of the Company
pursuant to Applicable Law.
 
III. REPRESENTATION BY STOCKHOLDER.
 
     3.1 CAPACITY AND AUTHORITY. Stockholder has the legal capacity, power and
authority, as applicable, to enter into and perform all of the Stockholder’s
obligations under this Agreement. This Agreement has been duly and validly
executed and delivered by the Stockholder and constitutes a valid and binding
agreement of the Stockholder, enforceable against the Stockholder in accordance
with its terms, except to the extent that its enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the enforcement of creditors’ rights generally or by general equitable
principles. The execution, delivery and performance of this Agreement by the
Stockholder will not violate any agreement or court order to which the
Stockholder is a party or is subject.
 
     3.2 NO OTHER AGREEMENTS. Stockholder represents and warrants to the Company
that Stockholder has not entered into, and there does not exist, any agreement
or understanding with any other stockholder of the Company or any other Person
regarding the voting, sale, or other disposition of the Common Stock
Beneficially Owned by Stockholder.
 
IV. REMEDIES
 
     4.1 STOP TRANSFER. Stockholder agrees to the entry of stop transfer orders
with the Company’s transfer agent against transfer of Common Stock held by the
Stockholder, except in compliance with the requirements of this Agreement.
 
3
 

--------------------------------------------------------------------------------

 

     4.2 SPECIFIC PERFORMANCE. Stockholder (a) acknowledges and agrees that any
breach by Stockholder of any provision of this Agreement would irreparably
injure the Company and that monetary damages would be an inadequate remedy
therefor, and (b) accordingly (i) agrees that the Company shall be entitled to
one or more injunctions enjoining any such breach and requiring specific
performance of this Agreement, and (ii) consents to the entry thereof, in
addition to any other remedy to which the Company is entitled at law or in
equity.
 
V. TERM AND TERMINATION OF AGREEMENT. The “Term” of this Agreement shall (a)
commence on the date hereof and (b) terminate upon the occurrence of any of the
following:
 
         (a) the written agreement of the Company and Stockholder to terminate
this Agreement, provided that such termination shall have been approved by the
Special Committee of the Board of Directors of the Company;
 
         (b) consummation of the Reverse Split; or
 
         (c) upon public announcement by the Company that it has decided to
abandon the Going-Private Transaction.
 
VI. MISCELLANEOUS
 
     6.1 NOTICES. All notices, elections, requests, demands, and other
communications required or permitted under this Agreement shall be in writing,
and shall be deemed to have been delivered and received (a) when personally
delivered, or (b) on the third (3rd) business day after which sent by registered
or certified mail, postage prepaid, return receipt requested, (c) on the date on
which transmitted by facsimile or other electronic means generating a receipt
evidencing a successful transmission (provided that, on that same date, a copy
of such notice is sent by registered or certified mail, postage prepaid, return
receipt requested), or (d) on the next business day after the business day on
which deposited with a regulated public carrier (e.g., Federal Express) for
overnight delivery, freight prepaid, addressed to the Party for whom intended at
the address set forth on the signature page hereof, or such other address or
facsimile number, notice of which is given in a manner permitted by this
Agreement.
 
     6.2 AMENDMENTS; NO WAIVERS. Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by Stockholder and the Company, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.
 
     6.3 SUCCESSORS AND ASSIGNS. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, the Stockholders may not assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
written consent of the Company. Neither this Agreement nor any provision hereof
is intended to confer upon any Person other than the parties hereto any rights
or remedies hereunder.
 
4
 

--------------------------------------------------------------------------------

 

     6.4 COUNTERPARTS; EFFECTIVENESS. This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other party hereto. A copy of this Agreement that is
executed by a party and transmitted by that party to the other party by
facsimile or email shall be binding on the signatory party to the same extent as
a copy hereof containing the signatory’s original signature.
 
     6.5 ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings and negotiations, both written and oral,
between the parties with respect thereto. No representation, inducement,
promise, understanding, condition or warranty not set forth herein has been made
or relied upon by any of the parties hereto.
 
     6.6 GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to the conflicts
of law rules of such state.
 
[Signatures appear on the following page.]
 
5
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.
 

“COMPANY:”      “STOCKHOLDER:”       VOXWARE, INC., a Delaware corporation      
    By:                       Date   Date       Address & Facsimile No. for
Notices:   Address & Facsimile No. for Notices:         Voxware, Inc.      
ATTN: Chief Executive Officer       300 American Metro Boulevard       Suite 155
      Hamilton, NJ 08619      


Facsimile No.:          Facsimile No.:    


--------------------------------------------------------------------------------